Citation Nr: 0102205	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-13 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension, on 
either a direct basis or as secondary to service-connected 
depression.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a bilateral leg 
condition.

7.  Entitlement to service connection for a bilateral foot 
condition.

8.  Entitlement to service connection for a bilateral eye 
condition.

9.  Entitlement to service connection for a right arm 
condition.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945, as well as several years of duty in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied the 
above claims.  In May 2000, a hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

The September 1997 rating decision denied direct service 
connection only for hypertension.  During the May 2000 
hearing, the veteran alleged entitlement to secondary service 
connection for this condition.  To ensure that the veteran's 
claim has been fully addressed, the Board has recharacterized 
the issue on appeal to include his contention that he is 
entitled to service connection for hypertension on either a 
direct or secondary basis.  See, e.g., Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist 
attaches to the investigation of all possible in-service 
causes of the claimed condition).

The September 1997 decision also denied service connection 
for skin cancer and a dental condition.  The veteran 
perfected an appeal as to these issues; however, he indicated 
at his hearing in May 2000 that he wished to withdraw these 
issues from his appeal.  An appeal may be withdrawn in 
writing at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204.  The veteran's withdrawal of these issues 
from appeal was reduced to writing when the hearing was 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  Once the veteran 
withdrew these issues from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and these issues are, therefore, not before 
the Board.

The veteran also perfected his appeal to the Board as to the 
denial of service connection for depression in the September 
1997 rating decision.  However, during the pendency of this 
appeal, a local Hearing Officer granted service connection 
for generalized anxiety disorder (claimed as depression), 
with assignment of a 10 percent disability rating for this 
disorder.  Therefore, this issue is not presently before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(The issue of the amount of compensation for a service-
connected disability is a different issue than entitlement to 
service connection for that disability, and a second Notice 
of Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

However, the veteran did indicate at his hearing in May 2000 
that he wished to file a notice of disagreement (NOD) with 
respect to the initial disability rating assigned for his 
service-connected generalized anxiety disorder (claimed as 
depression).  Nevertheless, the Board does not currently have 
jurisdiction over this claim because there is no evidence 
contained in the claims file that a NOD has been filed on 
this issue.  In general, a claimant's testimony before the RO 
can be accepted in lieu of a written NOD once it is reduced 
to writing when the hearing is transcribed.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  However, in this case, the veteran's 
testimony in May 2000 cannot constitute a timely NOD because 
VA regulations provide that a NOD "must be filed with the 
[VA] office from which the claimant received notice of the 
determination being appealed . . ."  38 C.F.R. § 20.300.  
Hearing testimony before the Board cannot be accepted as a 
NOD, since the testimony is not being presented to RO 
personnel.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(hearing testimony before the Board, even though given within 
the one-year NOD filing period, cannot constitute a valid 
NOD, because it was taken before the Board and not the RO and 
it did not serve to trigger or initiate appellate review).  
Because it is not known whether a timely NOD has been filed 
by the appellant with respect to the initial rating assigned 
for the service-connected generalized anxiety disorder 
(claimed as depression) following the transfer of the claims 
file to the Board, the initial rating matter is referred to 
the RO for appropriate handling and development, to include 
consideration of a new claim for an increased rating if a 
timely NOD was not filed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


